Citation Nr: 0605171	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-07 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Alleged underpayment of VA service-connected disability 
compensation benefits for the period from December 1, 2001 to 
December 31, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to 
November 2001.

This case comes to the Board on appeal from a July 2002 
decision by the RO in Winston-Salem, North Carolina, which 
granted service connection for multiple disabilities.  The 
veteran appealed, contending that the RO had underpaid his 
service-connected VA disability compensation.


FINDINGS OF FACT

The veteran received the proper amount of service-connected 
disability compensation during 2002; he is not owed any 
disability compensation for the month of December 2001.


CONCLUSION OF LAW

The veteran was not underpaid his VA service-connected 
disability compensation during the period from December 1, 
2001 to December 31, 2002.  38 U.S.C.A. §§ 1114, 1115, 5111, 
5304 (West 1991 & Supp. 2001, 2002); 38 C.F.R. §§ 3.31, 3.700 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2005).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West 2002). 

As explained below, VA regulations do not provide for payment 
of disability compensation for the month in which service 
connection first became effective.  In addition, the veteran 
does not dispute the amount of separation pay being recouped.  
Thus, there is no reasonable possibility that assistance in 
obtaining evidence would aid in permitting a grant of the 
benefit the veteran seeks.  Therefore, VA is not required to 
assist the veteran by providing additional notice or 
obtaining evidence to support his claim.  VAOPGCPREC 5-2004; 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (a 
notice defect is not prejudicial if it can be demonstrated 
that a benefit could not possibly have been awarded as a 
matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

Analysis

The veteran served on active duty from September 1990 to 
November 2001.  His DD Form 214 reflects that he was given a 
separation payment of $14,566.47.

Where payment of separation pay or special separation 
benefits under 10 U.S.C. § 1174a was made after September 30, 
1996, VA will recoup from disability compensation an amount 
equal to the total amount of separation pay or special 
separation benefits less the amount of Federal income tax 
withheld from such pay.  38 C.F.R. § 3.700(a)(5) (2005).

In a July 2002 rating decision, the RO granted service 
connection for multiple disabilities, effective December 1, 
2001 (the day after the veteran's separation from service), 
resulting in a combined service-connected disability rating 
of 80 percent.  By a letter to the veteran dated on August 1, 
2002, the RO notified him of this award, and informed him 
that his total award amount (per month) was $1,324 (for a 
veteran with three dependents), with a payment start date of 
January 1, 2002, and that the total amount was being withheld 
due to his receipt of separation pay.  The RO informed him 
that Section 653 of Public Law 104-201 provides that with 
respect to payments of separation pay received after December 
5, 1991, VA shall recoup the amount of separation pay 
received by the veteran after withholding for Federal income 
tax.  The RO informed him that after the separation pay was 
recouped, he would begin receiving monthly payments of VA 
compensation.

Governing law and regulation provide that regardless of VA 
regulations concerning effective dates of awards, and except 
as provided in 38 C.F.R. § 3.31(c), payment of monetary 
benefits based on an original award of compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  However, beneficiaries will be deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences 
for the purpose of all laws administered by VA.  38 U.S.C.A. 
§ 5111 (West 2002); 38 C.F.R. § 3.31 (2005).  The above 
provisions regarding the payment of monetary benefits do not 
apply in adjustments of awards, such as in the case of the 
termination of any withholding, reduction, or suspension by 
reason of recoupment.  38 C.F.R. § 3.31(c)(3)(i) (2005).

From January 1, 2002 to November 30, 2002, the RO paid the 
veteran the monthly rate of compensation for an 80 percent 
service-connected disability rating for a veteran with three 
dependents ($1,324) (less the recoupment for separation pay).  
For the month of December 2002, the monthly rate was $1,341 
per month.  See 38 U.S.C.A. §§ 1114; 1115 (West 1991 & Supp. 
2001, 2002).

The RO determined that the amount of separation pay to be 
recouped was $10,487.86 (the amount of his service separation 
payment of $14,566.47, less Federal income tax), and noted 
that all of the veteran's VA disability compensation was 
withheld at the rate of $1,324 per month from January 1, 2002 
through August 30, 2002 (although the RO incorrectly wrote 
July 30, 2002 in its August 2003 letter to the veteran), for 
a total of $10,592 (8 months times $1,324).  (In a September 
2003 letter to the veteran, the RO corrected its 
typographical error regarding the ending date for the period 
discussed above to August 30, 2002.)  At the end of August 
2002, the RO paid the veteran $101.14 ($10,592 minus 
$10,487.86), and this was his initial payment of VA 
disability compensation.  

During the remainder of 2002, the veteran received the full 
monthly amount of VA disability compensation at the 80 
percent rate under 38 U.S.C.A. § 1114.  VA payment records 
reflect that the veteran was paid $104.14 on August 30, 2002, 
$1,324 on October 1, 2002, $1,324 on November 1, 2002, $1,324 
on November 29, 2002, and $1,341 on December 31, 2002.  In 
its December 2003 statement of the case, the RO advised the 
veteran that VA disability compensation is paid in arrears 
(i.e., after the end of each month).

The veteran essentially contends that he was due but not paid 
one month's worth of VA disability compensation of $1324.  He 
does not dispute the amount of separation pay to be recouped, 
and does not dispute the monthly amount of VA disability 
compensation.  

Upon review of the veteran's correspondence, the origin of 
the confusion is clear.  Specifically, on his substantive 
appeal (VA Form 9) dated in February 2004, the veteran stated 
that effective January 1, 2002 he was entitled to $1324 which 
represented payment for December 2001.  Such is not the case.  

While the effective date for his award of service connection 
was December 1, 2001, governing law and regulation provide 
that payment of monetary benefits based on an original award 
of compensation may not be made for any period prior to the 
first day of the calendar month after the month in which the 
award became effective.  38 U.S.C.A. § 5111 (West 2002); 38 
C.F.R. § 3.31 (2005).  Hence, as the veteran's effective date 
was in December 2001, the entitlement to payment of 
compensation did not begin until January 1, 2002.  As payment 
occurs after it accrues, the first payment of compensation 
was actually February 1, 2002, which represents the January 
2002 compensation payment.  

Put another way, regardless of the actual day in December 
2001 that service connection was established, entitlement to 
payment of compensation does not begin to accrue until 
January 1, 2002, the first of the month following the 
effective date of service connection.  Thus, the first 
payment of compensation was on February 1, 2002, representing 
January's benefits.  No compensation payment was due for the 
month of December 2001 pursuant to law.  38 U.S.C.A. § 5111 
(West 2002); 38 C.F.R. § 3.31 (2005).  In light of this, the 
veteran's computations were off by one month, and total 
recoupment occurred during the month of August (not July as 
stated by the veteran).  

The check for August (paid on August 31, 2002) was for the 
difference between the VA compensation rate of $1324 and the 
remainder of separation pay, resulting in a check for 
$104.14.  Thereafter, the veteran received his full 
compensation rate of $1324 for the months of September, 
October, and November.  Beginning in December 2002, his 
compensation increased based on a cost-of-living adjustment, 
and was properly paid.

Accordingly, as there was no entitlement to payment for the 
month of December 2001, the Board concludes that the veteran 
was properly paid during 2002, and his claim is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The claim alleging that there was an underpayment of VA 
disability compensation from December 1, 2001 to December 31, 
2002 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


